Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129090                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 129090
                                                                    COA: 259203
                                                                    Wayne CC: 93-013326-FY
  ANDRES A. COLMINES,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 24, 2005 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court for a
  determination of whether defendant is entitled to jail credit for time served on this offense
  because of his inability to post bond. MCL 769.11b. If the court determines that
  defendant is entitled to jail credit, it shall determine the appropriate amount and issue an
  amended Judgment of Sentence accordingly.

        In all other respects, leave to appeal is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).

         We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2005                   _________________________________________
           d1221                                                               Clerk